Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 9, 2018                                                                                       Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  157220(81)                                                                                             David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
                                                                                                    Elizabeth T. Clement,
  CITY OF SOUTHFIELD,                                                                                                Justices
            Plaintiff-Appellant,
                                                                   SC: 157220
  v                                                                COA: 333970
                                                                   Oakland CC: 2016-151947-AA
  JORDAN DEVELOPMENT COMPANY, LLC,
  and WORD OF FAITH CHRISTIAN CENTER
  CHURCH,
            Defendants-Appellees,
  and
  DEPARTMENT OF ENVIRONMENTAL
  QUALITY,
             Defendant.
  _________________________________________/

         On order of the Chief Justice, the motion of defendants-appellees to extend the
  time for filing their answer to the application for leave to appeal is GRANTED. The
  answer will be accepted for filing if submitted on or before April 11, 2018.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 March 9, 2018

                                                                              Clerk